Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest when a wavelength of the laser light is denoted by λ, an effective opening diameter of the optical scanning unit is denoted by M, a distance from the optical scanning unit to the light diffusion unit is denoted by L, and an arrangement pitch of the plurality of light diffusion channels is denoted by P, the light diffusion unit is configured so that the arrangement pitch becomes a value set on the basis of P ≥ (4 λ L)/(πM) as set forth in the claimed combination.
Fujikawa et al (US 8,675,283 B2) discloses a scanning-type display device (Figs. 4 and 6) comprising:
a light source (13) which emits projection-display laser light; 
a condensing unit (25, column 7, line 50) which condenses the laser light emitted from the light source (13); 
an optical scanning unit (26, 27 and 28; column 8, lines 45-64) which uses the laser light passing through the condensing unit (25) in scanning; and 
a light diffusion unit (30; see Fig. 6, 31, 32, 32a) which includes a plurality of light diffusion channels arranged in two dimensions and diffuses the laser light scanned by the optical scanning unit.
However, the prior art does not discloses the light diffusion unit that is configured so that the arrangement pitch becomes a value set on the basis of P ≥ (4 λ L)/(πM) as set forth in the claimed combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






1/6/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872